I do not concur in the opinion which the Chief Justice has stated on the sixth and seventh exceptions, which is that the plaintiff's remedy is only lost in the event she had the right to control the driver; it is lost if she acted concurrently with the driver in all he did. Nor do I base my judgment on the ground stated by Mr. Justice Hydrick.
The charge of the Court set out in the sixth exception was relevant to the testimony, but it was in my opinion not so accurate as it might have been.
The allegation of the answer is that the collision was produced by the negligent conduct of the driver of the machine in approaching and crossing the railroad track, that the plaintiff was a participant in that conduct, and that made her party to "a common enterprise," as it is expressed.
If that is true, then the plaintiff's right is barred, for in such a case the act was as much that of the plaintiff as of the driver.
The charge was not so accurate a statement of the law as is the allegation of the answer; for the charge did not expressly include the concurring mind of the plaintiff.
The testimony, though, satisfies me beyond doubt that the management of the car was the concurrent act of the plaintiff, her husband, and the driver.
The car inferentially belonged to the Langleys, though the testimony is not specific on that point. The driver was nephew to the plaintiff, and he was plainly and properly heedful of the direction of the Langleys. The husband sat by the driver. The relationship of the three was so close that their action was in common; it cannot be separated; it concurred in time and in character; it was identical.
I am sure, therefore, the enterprise generally speaking, was common, that the jury so thought, and settled the issues for the defendant. I am, therefore, in favor of affirmance. *Page 56